Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Webster on 08/18/2022.

In claim 1, 
Line 5, delete “a solvent that is”.
In claim 3, 
Lines 2-5, amend “the solvent further includes distilled water, and wherein the red blood cells, distilled water and organic solvent” to “the separated red blood cells, distilled water, and the organic solvent”.
In claim 8, 
Lines 3-6, amend “further comprising distilled water, and wherein the red blood cells, distilled water, and toluene" to "further wherein the separated red blood cells, distilled water, and the toluene”.

In Abstract, line 1, amend “relates to” to “is”.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The present claims are allowable over the “closest” prior art Maruyama et al., Carbonized hemoglobin functioning as a cathode catalyst for polymer electrolyte fuel cell, Chem. Mater., 2006, 18, 1303-1311 (Maruyama-2006).
Maruyama-2006 discloses carbonization of hemoglobin, one of the iron proteins (Maruyama-2006, page 1304, right column, 2nd paragraph), the electrochemically active surface area of the catalyst layer formed from the carbonized material increased with an increase in the heat-treatment temperature of hemoglobin carbonization, and a preliminary fuel cell test confirmed that the carbonized material could be used in the cathode to generate electricity (Maruyama-2006, page 1311, paragraph spanning between left and right columns).
Maruyama-2006 further discloses the finely dispersed Fe-containing species were probably the Fe-N4 moiety embedded in the carbon surface (i.e., an iron nitride-carbon composite) (Maruyama-2006, page 1307, right column, 2nd paragraph).

However, Maruyama-2006 does not disclose or suggest (a) separating red blood cells from the blood of slaughtered livestock; (b) extracting hemoglobin from the separated red blood cells by mixing with an organic solvent; or (c) conducting hydrothermal synthesis on the extracted hemoglobin, as presently claimed.

On the contrary, Maruyama-2006 discloses hemoglobin from bovine blood was purchased and used as received (Maruyama-2006, page 1304, right column, bottom paragraph).

Thus, it is clear that Maruyama-2006 does not disclose or suggest the present invention. 

In light of the above, the present claims are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./
Examiner, Art Unit 1732                               


                                                                                                                                                             /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732